PER CURIAM:
Ainsworth C. Jackson, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court.* Jackson v. Snyder, No. 5:05-hc-00811-H (E.D.N.C. Feb. 15, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We decline to adopt the reasoning of the district court to the extent it relies on the doctrine of res judicata, but note that related doctrines such as successiveness and the abuse of the writ doctrine support the district court's disposition of Jackson’s petition. See ZAyas v. INS, 311 F.3d 247, 256-58 (3d Cir. 2002).